Filed 2/26/13 P. v. Keller CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
          Plaintiff and Respondent,
                                                                     A136341
v.
WILLIAM ROBERT KELLER,                                               (San Mateo County
                                                                     Super. Ct. No. SC075342A)
          Defendant and Appellant.



          William Keller appeals from a judgment and sentence following a guilty plea. His
court-appointed counsel has filed a brief requesting our independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 to determine whether there are any
arguable grounds for appeal. We conclude there are no issues that warrant review, and
affirm.
                                                 BACKGROUND
          Defendant William Keller was apprehended in the parking lot of a supermarket
after he walked out with a bottle of Jack Daniels concealed in his pants.
          He was charged by information under Penal Code section 666 with petty theft by a
person who has served a prior term in a penal institution.1 The information also alleged
Keller had committed four prior felonies that made him ineligible for probation under
section 1203, subdivision (b)(e)(4); served two prior terms in state prison under section


1
     All further statutory references are to the Penal Code.

                                                             1
667.5, subdivision (b); and had a prior conviction for robbery, a serious felony within the
meaning of section 1170.12 subdivision (c)(1). In a negotiated disposition, Keller
entered a no contest plea to the felony charge of petty theft with a prior under section
666, and admitted the truth of the prior robbery alleged under section 1170.12. The
remaining allegations were dismissed.
       At sentencing, Keller moved to strike the prior robbery conviction in the interests
of justice. The court granted the motion over the district attorney’s opposition. Keller
was sentenced to the mid-level term of two years and awarded 137 days of presentence
credits.
                                       DISCUSSION
       Keller was advised of the rights he would waive by entry of his plea, and the
plea’s potential consequences. His counsel stipulated to a factual basis for the plea based
upon the police reports, and we concur based upon our review of the preliminary hearing
testimony. The court determined the plea was free and voluntary.
       There is no basis from our review of the record to question the court’s exercise of
discretion to strike the prior robbery conviction. Thus, we deny Keller’s request that we
take judicial notice of the reasons stated on the minute order of June 22, 2012, that was
not included within the clerk’s transcript.
       This court has reviewed the entire record on appeal. His counsel advises us that
Keller has been informed of his right to file a supplemental brief. He has not done so.
There are no issues that require further briefing.




                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                          _________________________
                                          Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                      3